GRAVES, Justice,
concurring.
I concur with the majority opinion; however, I write this concurring opinion to point *309out the fundamental fallacies in Appellant’s arguments made in hindsight.
Officer Pinnegar prepared his statement contemporaneously with the immediate investigation of the scene of the shooting. Not only was the murder weapon concealed and not in view at the time of his investigation, but also, it was not discovered for a couple of days following the murder. This covered a substantial period of time after Officer Pinnegar had conducted a preliminary investigation and had written his initial report based on facts observed at the crime scene within a few hours after the shooting. Officer Pinnegar was one of several investigating police officers. Not being in charge of the investigation, he resumed other duties not involved with Appellant’s case.
Because prosecutors have no right to discovery in criminal trials, the prosecutor did not know and had no reason to suspect that Appellant’s defense would be that he was not in the immediate location of the crime scene. This information was not revealed to the prosecutor until commencement of the trial and Appellant’s counsel had given his opening statement. Until that time, the prosecutor did not know and probably could not have known in the absence of clairvoyance that Officer Pinnegar’s omissions were even material to the defense. Consequently, any reservation about the propriety of the prosecutor’s conduct has no basis in fact or in law.
Similarly, the prosecutor would have no reason to know that the defense would be the absence of Appellant in the vicinity where the gun was located. It was not until the time of trial that matters brought up by Appellant made Officer Pinnegar’s testimony important. More importantly, Appellant wrote inculpatory and incriminating letters which were introduced at trial in which he admitted hiding the murder weapon. Appellant even drew a picture of where he had hidden the gun. These inculpatory and incriminating facts were introduced into evidence. Consequently, Officer Pinnegar’s testimony was not an important issue at trial because Appellant had admitted hiding the gun, and there was an eyewitness to the murder.
JOHNSTONE, J., joins in this concurring opinion.